PER CURIAM.
Although appellant’s motion for post-conviction relief was sworn to, the facts in support of the motion were set out in a separate memorandum of law which was not under oath. The trial court properly denied the motion finding it to be facially insufficient to support the granting of any relief as all matters of record were alleged in the un-sworn memorandum of law. Jones v. State, 637 So.2d 999 (Fla. 1st DCA 1994). Accordingly, we affirm the trial court’s ruling. This disposition is without prejudice to appellant’s right to resubmit the motion with a proper oath. Schofield v. State, 641 So.2d 172 (Fla. 1st DCA 1994).
ERVIN, JOANOS and VAN NORTWICK, JJ., concur.